Citation Nr: 9921617	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-42 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1958 to March 
1960.  

This case comes before the Board of Veteran's Appeals (the Board) 
on appeal from an April 1995 rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO), that denied the above-noted claim. 

In September 1997, the Board remanded the appeal to develop 
records from the Social Security Administration and any United 
States Army Reserve records that might be available.  Development 
was accomplished to the extent possible and the appeal returned 
for the Board's consideration.


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current low back disorder is the 
result of a disease or injury incurred in service.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is not 
well grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The examination of the back was normal at the time of entry into 
active service and no complaints were referable to the back until 
March 1959.  At that time the appellant complained of low back 
pain.  He reported onset of the pain that morning after pulling a 
tire off a rim of a low bed 5-ton truck.  He had immediate pain 
and could not straighten up.  His pain was located in the 
sacroiliac area.  There was no radiation of the pain and he was 
able to lean forward to 45 degrees.  He had no limitation in side 
or back motion.  The impression was of a sacroiliac strain.  On 
examination prior to a tonsillectomy in April 1959, the examiner 
reported no complaints other than the history of the present 
illness, and examination of the extremities was normal.  On 
examination in February 1960, the appellant reported a bone, 
joint or other deformity in history but this was not further 
explained.  On physical examination a right elbow deformity was 
noted.  The spine and other musculoskeletal systems were normal.  
On his separation examination in March 1960, the appellant did 
not report any bone, joint or other deformity.  His spine and 
other musculoskeletal systems were said to be normal.

The appellant was involved in an automobile accident in September 
1960.  He received a head injury and suffered post-traumatic 
headaches afterwards.  Copies of notes between Dr. Schultze and 
U. S. Army Reserves personnel indicated that the appellant was 
not physically fit for military duty due to the head injury.

An account statement from Dr. Raney indicated visits between 
March 1970 and May 1971 for a diagnosis of acute lumbosacral 
strain.

The appellant was diagnosed with an acute lumbar strain by Dr. 
Peeler in April 1971.  

A statement of account from Dr. Mahon indicated services rendered 
in June 1971 for acute lumbosacral strain.  In August 1971 he 
underwent a laminectomy at L4-5, L5-S1.

In a December 1971 letter, Dr. Mahon indicated that he had seen 
the appellant for the first time in June 1971 with a history of 
back pain of recent duration.  The appellant stated that he had 
woken up one Sunday morning with pain in his back that gradually 
progressed until he was unable to straighten.  He was not aware 
of a specific injury that aggravated his back, but that in the 
course of his employment he lifted heavy material all day long.  
In a separate letter in December 1971 with regard to the 
appellant's worker's compensation claim against his employer, Dr. 
Mahon stated that the appellant had attempted to determine if 
there was any connection between his back condition and his job.  
The appellant had a ruptured disc and although he could not 
recall any specific trauma that caused it, he felt that the 
repetitive lifting of heavy objects in the course of his 
employment had caused the rupture.  The doctor stated that he 
most certainly could not disagree with that theory.  It was well 
known that lifting heavy objets over a long period of time would 
cause degeneration of a lumbar disc that would lead to the 
problems that the appellant exhibited.  Even though he did not 
recall a definite injury it was quite possible that he developed 
his back condition as a result of his employment activities.

Portions of March 1972 deposition testimony from Dr. Mahon were 
submitted wherein he testified that the appellant had pointed to 
the region of his left sacroiliac area as being the chief source 
of his pain.  The pain radiated down his leg into the knee and to 
the lower portion of his left leg.  The appellant was not aware 
of any specific injury to his back, but he had been lifting heavy 
material all day long for a long period of time and he was of the 
opinion that this was the etiology of his back pain.  When Dr. 
Mahon was asked whether the appellant had given any history of 
previous symptoms related to his back prior to the Sunday morning 
he woke up in pain, the doctor responded, "No, he didn't 
describe anything similar to this before- -he stated he had an 
occasional backache previously but I felt there was no clinical 
significance to that."

Portions of Dr. Peeler's deposition testimony in March 1972 were 
submitted.  When referred to April 1971, the doctor indicated 
that the appellant had seen him complaining of a backache and 
indicating that he had been seeing Dr. Raney for back pain.  Dr. 
Peeler's examination was very superficial.  There was a minimal 
amount of back pain or spasm and his finding s were more 
subjective than objective.  He prescribed a muscle relaxant and a 
pain pill.  At that time the appellant did not make any 
connection between his back pain and work.  Dr. Peeler saw the 
appellant again on April 28, 1971.  He was still complaining of 
pain in his lower back.  Lumbar spine X-rays were taken and were 
completely normal.  At the time of this visit the appellant did 
not relate his back pain to work.  The doctor had not seen the 
appellant after April 28, 1971.

In April 1972 Social Security Administration records, the 
appellant stated that he injured his back at General Electric in 
April 1971.  He was operated on in August 1971 for his low back.  
He returned to work in April 1972 and reinjured his back again 
and had another disc removed in January 1975.

In private medical records from April 1972, the appellant 
reported the onset of back pain after moving a 100-lb. pan.  
Acute lumbosacral strain was diagnosed.  In May 1972 he was 
admitted to the hospital for a myelogram which did not reveal any 
definite defects.  Lumbar disc syndrome pain was diagnosed.

In a claim that appears to have been submitted to the Social 
Security Administration in June 1972, the appellant claimed 
disability due to back trouble.  He indicated that his injury 
first began to bother him on April 26, 1971.  He stated that he 
had to quit work on April 26, 1971 because he was unable to work 
due to the back injury.

In April 1973 private medical records, an unidentified doctor 
noted mild thoracolumbar scoliosis with decreased flexion in the 
lower back. 

Portions of June 1973 deposition testimony from Dr. Whittemore 
were submitted wherein he testified that degenerative disc 
disease was a normal part of the aging process but required some 
sort of a trigger event that puts enough strain on the joint to 
cause pain.  

He was treated for low back pain in 1973 and 1974.  He was 
evaluated for lower extremity pain in June 1974.  He was 
diagnosed with lumbar disc syndrome in July 1974.  In January 
1975 he underwent diskectomy of L4-L5.  His discharge diagnosis 
was lumbar disc syndrome and narrow spinal canal syndrome.  
Persistent residual back pain was diagnosed in May 1975.  X-rays 
of the lumbar spine were negative.

Dr. Cunningham provided deposition testimony in September 1975 as 
part of a worker's compensation claim between the appellant and 
his employer.  Portions of that deposition were included in the 
record.  Dr. Cunningham described what appeared to be second 
surgery performed on the appellant's back at the L-5 level.  The 
surgery was done in an attempt to relieve the appellant's back 
pain.  During surgery the doctor found moderately severe scar 
tissue related to the first surgery and a very narrow spinal 
canal that was a congenital condition.  These findings might have 
been the cause of the appellant's pain as there was not ruptured 
disc.  Trauma could also aggravate the existing condition and 
cause more pain.  The doctor testified that on initial 
examination it would be hard for him to distinguish among 
diagnoses of ruptured disc, nerve root compression or acute 
muscular strain.  

In a September 1982 letter submitted to the Social Security 
Administration, Dr. Lopez indicated that the appellant had 
residuals of lumbar disc disease and two back operations.  The 
appellant had indicated in history that he had an injury in 1971 
at which time he was doing some heavy lifting and he was unable 
to straighten himself up.  He was treated conservatively at first 
but then had a lumbar laminectomy when he was found to have a 
ruptured disc.  It was noted that the appellant was a veteran.

He was admitted in November 1982 for evaluation of a lung mass.  
In history the appellant stated he sustained a back injury and 
subsequently developed discogenic syndrome with laminectomies in 
1971 and 1972.

Dr. Cunningham saw the appellant in March 1983 after a 7-year 
absence.  He was still disabled from back pain.

A computed tomography scan in June 1991 showed degenerative 
changes at L4-L5 and L5-S1.

A VA examination was conducted in December 1994.  The appellant 
reported that he injured his back in 1959 while unloading a 
tractor off a ramp.  Since that time he has had back problems 
that led to disc operations in 1971 and 1972.  He complained of 
rather constant low back pain that radiated into the buttocks and 
posterior thigh and occasionally as far as the ankles and both 
lower extremities.  Examination revealed that he was status post 
lumbar disc excision times two with residual degenerative disc 
disease of the lumbar spine.  There were complaints of low back 
and bilateral lower extremity pain without significant 
neurological deficit.

A December 1995 bone scan was abnormal in area of L-5, most 
likely secondary to facet arthropathy.  

Nurse Liles submitted a letter in April 1996.  She was employed 
by Dr. Peeler between 1956-1976.  She remembered that they had 
seen the appellant many times in the early 1960s for complaints 
of back pain.  She did not know where any records could be 
located.

A magnetic resonance imaging scan in July 1996 revealed 
degenerative changes of the lumbar spine.

VA Medical Center records between 1995-1998 show complaints of 
low back pain and a diagnosis of degenerative joint disease 
(multiple joints) without true radiculopathy.

The appellant submitted partial copies of medical texts 
concerning orthopedics, sacroiliac strain, the spine, facts about 
the back and back safety.

The Board has also considered the statements submitted by the 
appellant in support of his claim in addition to testimony he and 
his wife provided before Social Security Administration and the 
RO.  The appellant and his wife testified before the 
Administrative Law Judge of the Social Security Administration in 
May 1983.  He stated that he had disabling back pain.  He was 
employed by General Electric from the time he was released from 
service until his injury.  He started out as a sweeper, worked on 
the assembly line and as a die-cast machine operator.  There was 
a considerable amount of stooping, bending and lifting on this 
job.  He injured his back on the job in April 1971.  He returned 
to work in 1972 and reinjured his back the second day back.  His 
wife did not testify as to the injury.

The appellant submitted a statement in support of his claim in 
January 1995.  He stated that he injured his back in the Army 
while lifting a ramp to unload a D-7 caterpillar from the low boy 
that he operated.  He went on sick call several times for that 
injury and has never recovered.  In his Notice of Disagreement 
submitted in June 1995, the appellant stated that although the 
service medical records indicated his back injury occurred while 
removing a wheel from a low bed truck, he was in fact unloading a 
loading ramp from a truck which was many times heavier than a 
wheel.  He was on sick call from the day that happened in March 
1959 until he reported to the hospital for a tonsillectomy in 
April 1959.  He continued to have pain but did not complain.  His 
post-service job required a lot of heavy lifting, squatting and 
bending and after work he had back pain.  In September 1960 he 
had an automobile accident and was off work for a head, back and 
neck injury.  

In another undated statement, the appellant stated that when he 
arrived for basic training the drill instructor told them to kick 
out their feet and let their bottoms hit the ground.  They had to 
do this 10-12 times until they got it right and were forced to 
sit like that through 8-weeks of basis training.  He also had the 
service-related accident.  In a statement submitted in response 
to the October 1995 rating decision, the appellant indicated that 
he was wrong to use the words "back injury" relative to the 
September 1960 automobile accident.  He should have said that his 
back was aggravated.

The appellant testified before the RO in April 1996.  He first 
had a low back problem after unloading ramps off a truck.  A 
notation in his service medical records that indicated that he 
hurt his back removing a tire off a rim was incorrect.  He had 
pain in his back and could not straighten up.  He was placed on 
light duty, taped and used heat liniment for about 8-10 days.  At 
the time he was released from active duty he received two 
examinations.  He was having back problems at that time but they 
were not reflected on the examinations.  The history was 
completed by one of the clerks and the appellant was going to 
mention his elbow and his back at that time.  It was supposed to 
have been typed in and none of it was.  When he returned home his 
back was still giving him fits.  He went to work for General 
Electric in May 1960 and was having back problems at that time.  
He had an automobile accident in September 1960 that caused 
headaches, but nowhere in the records is a back injury mentioned.  
His inservice diagnosis was sacroiliac strain and his medical 
records showed that area to be the chief source of his pain after 
service.  He never stopped hurting from the time he had the pain 
in service, and he believed that contributed to his ruptured disc 
in 1971.  The company doctor saw him several times in the early 
1960s for back pain.  He had no limited duty at work because of 
his back pain until his disc ruptured in 1971.  Although the pain 
has never completely left him since the day of his inservice 
accident, he has had days where it lets up a little and days when 
it is extremely bad.  

The appellant's wife also testified.  They were married before he 
went into service.  He did not have any back problems when she 
met him or before he went into service.  When he came home from 
service he laid around the floor with back pain.  He had sent her 
a letter right after he hurt himself and said he was on light 
duty because he hurt his back.  She thought the September 1960 
automobile accident probably aggravated his back to some extent.

The appellant submitted a statement in support of the claim in 
June 1996.  There was no doubt in his mind that the service 
accident contributed to the rupture of L5 and the narrowing of 
S1.  In a December 1996 statement in support of the claim he 
stated that he was treated by Dr. Peeler at General Electric on 
and off for 11 years and received muscle relaxers and pain pills.  
Dr. Peeler and Dr. Mahon testified that his injury in 1971 was 
not a work-related accident.  He did not say he was injured at 
work.  He lost the case in 1971.  It was only after returning to 
work in 1972 and again having back problems did he receive 
compensation.


II.  Legal Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted or an 
injury sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had their 
onset in service.  38 U.S.C.A. §§  1110, 1112, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (1998).  
Service connection for arthritis may be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.307, 3.309 (1998).

The first responsibility of a person seeking entitlement to VA 
benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim for 
service connection for a particular disability requires more than 
an allegation that the disability is service connected; it 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim plausible, 
i.e., meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types of 
issues presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay evidence 
may be sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 504-06 (1995).  The United States Court of Veterans Appeals 
(the Court) has held that the second and third Caluza elements 
can also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 38 C.F.R. § 
3.303(b); see also Brewer v. West, 11 Vet. App. 228, 231 (1998); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period), but is not identified until later, and there is a 
showing of continuity of related symptomatology after discharge, 
and medical evidence relates that symptomatology to the veteran's 
present condition.  Savage, 10 Vet. App. at 495-98.  For purposes 
of determining whether a claim is well grounded, the evidence is 
generally presumed to be credible.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), citing King v. Brown, 5 Vet. App. 19, 
21 (1993).

Here, there is competent evidence of a current back disability 
diagnosed as early as 1970, approximately 10 years following the 
veteran's separation from active service.  The appellant 
underwent lumbar spine surgery in 1971 for laminectomy and in 
1972 for removal of scar tissue, and current treatment records 
indicate continued low back pain with degenerative joint disease.  
Therefore, the Board finds that there is sufficient medical 
evidence of a current disability, and the first element of a 
well-grounded claim has been satisfied.

Sacroiliac strain was diagnosed in service in March 1959 and the 
veteran has reported injuring his low back during active service.  
Therefore, the Board finds that there is sufficient lay and 
medical evidence of incurrence of a disease/injury during 
service, and the second element of a well-grounded claim has been 
satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
having back pain since active service.  Presuming this history to 
be credible for the purpose of establishing a well-grounded 
claim, there is still no medical evidence of record of a nexus 
between the present low back disability(ies) and the post-service 
symptomatology.  Savage, 10 Vet. App. at 497 (holding that 
veteran's own testimony that he sustained a back injury in 
service, walked with a limp ever since, and received heat 
treatments over the years is presumed credible for the purpose of 
establishing a well grounded claim because it is not inherently 
incredible or beyond the competence of a lay person to observe 
and continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995) (per curiam order noting Board's 
fundamental authority to decide a claim in the alternative).  
Medical expertise is required to relate present disability 
etiologically to the veteran's post-service symptoms.  However, 
there are no medical opinions contained in any of the veteran's 
post-service medical records relating any current back disorder 
to any inservice finding or event or to the post-service 
symptomatology. 

The only opinion that links the post-service low back disorder(s) 
to service is that of the appellant.  Lay testimony is competent 
only when it regards features or symptoms of injury or illness, 
but may not be relied upon for establishing a medical diagnosis, 
be that a current diagnosis or one linking a current disability 
to service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  The 
appellant lacks the medical training and expertise necessary to 
make such a connection.  While the appellant as well as his wife 
may be competent to report pain or observe pain in another 
person, they are not competent to render a diagnosis regarding 
that pain. 

In Dr. Mahon's 1972 deposition testimony, he opined that when the 
appellant fist reported his symptoms, they were not similar to 
anything else he had described before.  The doctor felt there was 
no clinical significance to complaints of prior occasional 
backache.  So while there exists no competent medical opinion 
that links any post-service back diagnosis to inservice 
sacroiliac strain, there is also a medical opinion that refutes 
the appellant's contention that the inservice sacroiliac strain 
led to the development of a ruptured disc.  This doctor also 
attributed the 1971 back symptoms to the appellant's job.

The Board has examined Nurse Liles' statement that she remembered 
the appellant's complaints of back pain in the early 1960s.  
Sacroiliac strain was diagnosed in service in 1959 and the 
appellant was discharged in 1960.  Nurse Lile's statement is 
generic, and in no way allows the Board to conclude that a low 
back disorder, i.e., arthritis, was diagnosed immediately after 
service. 

Partial copies of medical texts regarding the back are not 
relevant as to this appellant or his particular diagnoses and is 
not competent relevant evidence linking a current disability to 
an inservice injury.

Although the veteran may have continuously experienced back pain 
since active service, there is no medical evidence in the record 
at all tending to show that there was an underlying chronic 
disability which caused the symptoms in service and that that 
underlying disability also has caused all the intermittent 
complaints of symptomatology experienced since service.  
Similarly, there is no medical evidence tending to show that the 
sacroiliac strain in service represented a chronic disability 
rather than an acute and transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the post-service low back 
disorder(s) had its onset in service or is the result of, or 
related to, any disease contracted or injury sustained in active 
military service, the Board concludes that this claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold issue, 
and the Board has no jurisdiction to adjudicate a claim on the 
merits unless it is well grounded.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).  There is no duty to assist further in the 
development of this claim because such additional development 
would be futile.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete his application 
for benefits.  See Epps v. Brown, 9 Vet. App. 341, 344-45 (1996), 
aff'd Epps v. Gober, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  The 
Board finds VA has no outstanding duty to inform the appellant of 
the necessity to submit certain evidence to complete his 
application for VA benefits.  38 U.S.C.A. § 5103(a) (West 1991).  
Nothing in the record suggests the existence of evidence that 
might well ground the appellant's claim for service connection 
for a low back disorder.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

The Board acknowledges that it has decided the present appeal as 
to these issues on a different legal basis than the RO did.  When 
the Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the claimant 
has been given adequate notice and opportunity to respond and, if 
not, whether the claimant will be prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  However, the Board 
concludes that the appellant has not been prejudiced by the 
decision herein.  The Board has considered the same law and 
regulations.  The Board merely concludes that the appellant did 
not meet the initial threshold evidentiary requirements of a 
well-grounded claim under the standards set forth in Caluza.  The 
result is the same.


ORDER

Having found the claim not well grounded, entitlement to service 
connection for a low back disorder is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

